Citation Nr: 0802379	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  00-11 100 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for an adjustment 
disorder with an anxious mood, currently evaluated at 
30 percent. 

2.  Entitlement to an increased evaluation for hemorrhagic 
gastritis with duodenitis and a hiatal hernia, currently 
evaluated at 30 percent. 

3.  Entitlement to an increased evaluation for bilateral 
varicose veins, currently evaluated at 10 percent. 

4.  Entitlement to an increased (compensable) evaluation for 
a right inguinal hernia. 

5.  Entitlement to an increased evaluation for a scar, right 
inguinal hernia, currently evaluated at 10 percent. 

6.  Entitlement to special monthly pension.

7.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for additional disability (claimed as seizures, 
numbness in upper and lower extremities, and artery and nerve 
damage) as a result of left inguinal hernia repair performed 
at a Department of Veterans Affairs Medical Center in October 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had active duty for training from May 1985 to 
September 1985 and active service from January 1986 to August 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In December 1999, the RO denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for a cut artery as a result of left 
inguinal hernia repair performed at a VA Medical Center in 
October 1999.  In May 2000, the RO denied entitlement to 
special monthly pension.  In August 2000, the RO denied 
entitlement to service connection for PTSD.  A December 2000 
rating decision increased the evaluation from 10 percent to 
30 percent for the veteran's service-connected adjustment 
disorder with an anxious mood.  In March 2003, the RO denied 
entitlement to higher ratings for the veteran's service-
connected hemorrhagic gastritis with duodenitis and a hiatal 
hernia, bilateral varicose veins, right inguinal hernia scar, 
and right inguinal hernia.  The veteran perfected an appeal 
of all of these rating decisions.

Additionally, in November 2001 the RO denied entitlement to a 
total evaluation based on individual unemployability (TDIU) 
due to service-connected disabilities and entitlement to 
compensation under 38 U.S.C.A. § 1151 for a low back disorder 
as a result of left inguinal hernia repair performed at a VA 
Medical Center in October 1999.  The veteran was notified of 
this decision and of his appellate rights by letter dated 
December 7, 2001.  He did not appeal this determination.  See 
38 C.F.R. § 20.302(a).  In February 2003, he requested that 
his claim for a TDIU be reconsidered.  In a July 2004 rating 
decision, the RO deferred the issue of entitlement to a TDIU.  
In statement from the veteran dated and received in January 
2006, he stated that he was requesting withdrawal of his 
claim for unemployability.  

While the Board does not have jurisdiction to address the 
claim for a TDIU, the veteran's testimony at his hearing 
before the BVA constitutes an informal claim, and this matter 
is referred to the RO for appropriate action.  

The issues of entitlement to an increased evaluation for an 
adjustment disorder with an anxious mood; entitlement to an 
increased evaluation for hemorrhagic gastritis with 
duodenitis and a hiatal hernia; entitlement to an increased 
evaluation for bilateral varicose veins; entitlement to an 
increased (compensable) evaluation for a right inguinal 
hernia; and entitlement to compensation under 38 U.S.C.A. 
§ 1151 for additional disability (claimed as seizures, 
numbness in upper and lower extremities, and artery and nerve 
damage) due to left inguinal hernia repair performed at a VA 
Medical Center in October 1999, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In January 2001 and again in January 2006, prior to the 
promulgation of a decision in the appeal, the veteran 
requested a withdrawal of the appeal for the claim of 
entitlement to special monthly pension.

2.  In February 2005 and again in July 2007, prior to the 
promulgation of a decision in the appeal, the veteran 
requested a withdrawal of the appeal for the claim of 
entitlement to an increased rating for a scar, right inguinal 
hernia.

3.  In July 2007, prior to the promulgation of a decision in 
the appeal, the veteran requested a withdrawal of the appeal 
for the claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant for the claims of entitlement to special monthly 
pension; an increased rating for a scar, right inguinal 
hernia; and entitlement to service connection for PTSD have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a signed statement received on January 10, 2001, the 
veteran requested that his appeal on the issue of entitlement 
to special monthly pension be cancelled.  In a signed 
statement dated January 12, 2006, he again stated that he was 
requesting withdrawal of his claim for special monthly 
pension.

At a personal hearing at the RO in February 2005, the veteran 
stated that he wanted to withdraw the claim for a higher 
rating for his service-connected scar, right inguinal hernia.  
He also submitted a signed statement, dated February 15, 
2005, expressing his desire to withdraw this claim from 
appeal.

At a hearing before the Board in July 2007, the veteran 
testified that he was withdrawing the claims for service 
connection for PTSD and for an increased evaluation for a 
scar, right inguinal hernia repair.  

In addition, in July 2007 the veteran testified that he had 
withdrawn the claim for special monthly pension, but that he 
did not understand that he was withdrawing that claim.  
However, the Board finds that the veteran's two statements, 
in January 2001 and in January 2006, clearly express an 
intent to withdraw the appeal for the claim of entitlement to 
special monthly pension.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed, as to the claims of entitlement to 
special monthly pension; an increased rating for a scar, 
right inguinal hernia; and entitlement to service connection 
for PTSD.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Review of the claims folder reveals that the veteran was 
awarded disability benefits by the Social Security 
Administration in March 2000.  These records should be 
obtained on remand.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

The veteran was last afforded a VA examination to evaluate 
his service-connected adjustment disorder in November 2000.  
This examination report is now over seven years old.  
Accordingly, a current VA examination is required.  The 
veteran also testified in July 2007 that his right inguinal 
hernia had recurred.  Similarly, he should be afforded a VA 
examination on remand to assess the current severity of this 
disorder.  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided that is necessary to substantiate the claim. As part 
of that notice, the Secretary shall indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C. § 
5103(a); see also 38 C.F.R. § 3.159(b) (2007) (adding an 
additional duty on VA to request "that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim"). The veteran has not been notified according to 
the above provisions in conjunction with his claim for 
compensation under 38 U.S.C.A. § 1151.  This should be 
accomplished on remand.  With respect to all of his claims, 
the veteran should also be provided notice as to assignment 
of disability ratings and effective dates, as specified in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Under the facts and circumstances of this case, the veteran 
should be afforded a VA examination to ascertain whether he 
has any additional disability as a result of the October 1999 
left inguinal hernia repair surgery, and if so whether that 
additional disability was due to some degree of fault on the 
part of the VA in furnishing that surgical treatment or an 
event not reasonably foreseeable.  The record reflects that 
the veteran underwent surgery at a VA Medical Center (VAMC) 
in October 1999 to repair a left inguinal hernia, and that 
during the surgery a left inguinal hernia and a left femoral 
hernia were repaired.  However, the record also reflects that 
following completion of the surgery the veteran developed 
left leg ischemia and underwent additional surgery which 
disclosed that mesh placed on either side of the femoral 
vessels had compressed both the femoral artery and vein.  The 
need for a second surgery and the problem identified during 
that second surgery could potentially constitute fault or an 
event not reasonably foreseeable.  However, such questions 
are medical questions beyond the competence of the Board, the 
RO, and the veteran.  

As for whether the veteran has any additional disability 
attributable to that surgery, in his January 2000 notice of 
disagreement he reported that he had numbness in both legs 
and his right arm.  In a VA Form 9 dated in April 2003, the 
veteran indicated that his claim for compensation under 
38 U.S.C.A. § 1151 was for left femoral artery damage and 
resulting nerve damage.  At his hearing in July 2007, he 
testified that he had seizures, numbness in both legs, and 
loss of use of his left hand.

While there does not appear to be any specific opinion 
regarding the veteran's contentions regarding a relationship 
of any additional disability to the October 1999 VA surgery, 
a February 2000 VA peripheral nerves examination indicated 
that there was evidence of some ilioinguinal nerve neuropathy 
with pain along the inguinal area and a VA outpatient 
treatment record dated in November 2000 contained a pertinent 
impression of pudendal nerve damage secondary to inguinal 
hernia surgery.  However, it is not clear whether any of 
these opinions are based on a review of all medical records 
associated with the claims file, particularly those 
associated with the surgery that occurred in October 1999.  
As such, the Board believes that the veteran should be 
afforded a VA examination to answer these medical questions.

Further, the RO issued a supplemental statement of the case 
(SSOC) in July 2007 addressing the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a low back disorder 
as a result of left inguinal hernia repair performed at a VA 
Medical Center in October 1999.  As discussed in the 
Introduction, the veteran did not appeal the November 2001 RO 
decision that denied entitlement to compensation under 
38 U.S.C.A. § 1151 for a low back disorder as a result of 
left inguinal hernia repair performed at a VA Medical Center 
in October 1999.  On remand, he should be provided an SSOC 
addressing the proper issue on appeal, which is entitlement 
to compensation under 38 U.S.C.A. § 1151 for additional 
disability (claimed as seizures, numbness in upper and lower 
extremities, and artery and nerve damage) as a result of left 
inguinal hernia repair performed at a VA Medical Center in 
October 1999.

As the case must be remanded for the foregoing reasons, the 
veteran's recent VA treatment records should be obtained and 
he should be afforded VA examinations to assess the current 
severity of his service-connected bilateral varicose veins 
and hemorrhagic gastritis with duodenitis and a hiatal 
hernia.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional 
disability (claimed as seizures, numbness 
in upper and lower extremities, and artery 
and nerve damage) as a result of left 
inguinal hernia repair performed at a VA 
Medical Center in October 1999; (2) the 
information and evidence that VA will 
obtain on his behalf, (3) the information 
and evidence that he is expected to 
provide, and (4) request that he provide 
any evidence in his possession that 
pertains to the claim. 

With respect to all of his claims, the 
veteran should be provided notice as to 
assignment of effective dates and 
disability ratings, as specified in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

A record of this notification must be 
incorporated into the claims file.

2.  Make arrangements to obtain from SSA 
copies of all the documents or evidentiary 
material that were used in considering the 
veteran's claim for disability benefits, 
which was granted in March 2000.

3.  Ensure that all records pertaining to 
the veteran's hospitalization in October 
1999 are associated with the claims file, 
including those pertaining to the October 
7, 1999, left inguinal surgery.  

4.  Make arrangements to obtain the 
veteran's VA treatment records, dated 
since July 2007.

5.  Afford the veteran an examination to 
ascertain whether he has any residual 
disability resulting from the October 7, 
1999, left inguinal hernia repair surgery, 
and if so, whether such additional 
disability is the result of fault on the 
part of the VA or an event reasonably not 
foreseeable.  

Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly medical records dated prior 
to the veteran's October 7, 1999, surgery; 
all records associated with the October 7, 
1999, hospital admission and surgical 
procedure; and medical records dated 
following the surgical procedure.  

Following the examination and review of 
records, the examiner is requested to 
offer an opinion as to whether the veteran 
has any additional disability as a result 
of that surgery, and if so, specify the 
specific disability (i.e., nerve damage, 
including ilioinguinal nerve neuropathy 
and/or pudendal nerve damage; artery 
damage; seizures; numbness of the upper 
and lower extremities, etc.). 

If the veteran does have additional 
disability resulting from the October 1999 
VA surgery, the examiner should further 
offer an opinion as to whether any such 
additional disability is proximately due 
to, or the result of carelessness, 
negligence, lack of proper skill, error in 
judgment or similar instance of fault on 
the part of the VA in furnishing hospital 
and surgical treatment.

If fault on VA's part is not shown, is any 
additional disability an event that was 
not reasonably foreseeable?

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

6.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his adjustment 
disorder with an anxious mood.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
adjustment disorder with an anxious mood.  
The examiner must conduct a detailed 
mental status examination.  The examiner 
must also discuss the effect, if any, of 
the veteran's adjustment disorder with an 
anxious mood on his social and industrial 
adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's adjustment disorder with an 
anxious mood consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM- IV) and explain the 
significance of the score.

A complete rationale for all opinions 
should be provided.

7.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his bilateral varicose veins.  
The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner.

The examiner should identify all 
manifestations of the veteran's residuals 
service-connected varicose veins of the 
right and left legs.  Each extremity 
should be evaluated separately.  The 
examiner is asked to describe whether or 
not there is persistent edema incompletely 
relieved by elevation of the extremity, 
stasis pigmentation or eczema, 
intermittent or persistent ulceration, 
subcutaneous induration, massive board-
like edema, or constant pain at rest.

A complete rationale for all opinions 
should be provided.

8.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his right inguinal hernia and 
hemorrhagic gastritis with duodenitis and 
a hiatal hernia.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner.

With respect to the right inguinal hernia, 
the examiner should state whether it is 
(a) small, reducible, or without true 
hernia protrusion; (b) not operated but 
remediable; (c) postoperative recurrent, 
readily reducible and well supported by 
truss or belt; (d) small, postoperative 
recurrent, or unoperated irremediable, not 
well supported by truss, or not readily 
reducible; or (e) large, postoperative 
recurrent, not well supported under 
ordinary conditions and not readily 
reducible, and considered inoperable.

The examiner should also identify all 
residuals attributable to the veteran's 
service-connected hemorrhagic gastritis 
with duodenitis and a hiatal hernia.

A complete rationale for all opinions 
should be provided.

9.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains adverse 
to him, he should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  If the 
veteran has failed to report for an 
examination, citation of 38 C.F.R. § 3.655 
should also be included.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


